Case 5:20-cr-00370-JDW Document1 Filed 10/21/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL NO.

v. : DATE FILED:
THOMAS P. CRONIN : VIOLATIONS: 18 U.S.C. § 1344 (bank

fraud — 1 count)

18 U.S.C. § 1343 (wire fraud — 1 count)
18 U.S.C. § 1512(c)(2) (obstruction of
justice — 1 count) -

Notice of forfeiture

INDICTMENT
COUNT ONE
(Bank Fraud)
THE GRAND JURY CHARGES THAT:
Background
At all times relevant to this indictment:

1. A “business email compromise” was a type of computer intrusion that
occurred when an employee of a company was fooled into interacting with an email message that
appeared to be, but was not, legitimate. The bogus email usually contained either an attachment or
a link to a malicious website. Clicking on either the link or the attachment released a virus, worm,
spyware or other program application (also known as “malware”) that subsequently infected the
employee’s email account and/or computer. Frequently, the malware spread throughout the
business’s entire computer network. The malware, once executed, could harvest information,

including credentials, and give the intruding party access to sensitive company information.
Case 5:20-cr-00370-JDW Document1 Filed 10/21/20 Page 2 of 10

2. Inone common business email compromise scam, an intruder monitored |
email to determine which customers of the business typically engaged in large financial
transactions. The intruder then sent the business an email that appeared to be, but was not, actually
from that customer. This “spoofed” email instructed that a large sum of money be wire transferred
to a bank account that was under the intruder’s control. |

3. Electronic mail (“email”) was sent and received over the Internet. Data sent
over the internet was broken up into manageable chunks known as “packets.”

4, Tompkins VIST Bank was a financial institution, headquartered in
Wyomissing PA, the deposits of which were insured by the Federal Deposit Insurance Corporation
(“FDIC”), under certificate no. 7748.

5. Pioneer Savings Bank was a financial institution, the deposits of which were
insured by the FDIC, under certificate no. 20741.

6. Company 1, a company headquartered in Wyomissing PA that was in the
business of managing rental properties, held a checking account at Tompkins VIST Bank, numbered
XXXXXK8523,

7. National Westminster Bank was a financial institution headquartered in
London, United Kingdom.

8. Personal Identifying Information (“PIT”) included but was not limited to,
name, date of birth, address, social security number, bank account numbers, bank routing numbers,
and any other name or number that could be used alone or in conjunction with any other
information to identify a specific individual.

| 9, Defendant THOMAS P. CRONIN was a United States citizen residing in

Ballston Lake, New York, who controlled three accounts at Pioneer Savings Bank.
Case 5:20-cr-00370-JDW Document 1 Filed 10/21/20 Page 3 of 10

THE SCHEME
10. Beginning on a date unknown to the grand jury, but no later than in or about
June 2017, and continuing until at least in or about December 2017, exact dates being unknown to
the grand jury, defendant

THOMAS P. CRONIN

aided and abetted by others known and unknown to the grand jury. devised and participated in a
scheme to defraud Tomkins VIST Bank, a financial institution, and to obtain monies and funds
owned by and under the care, custody, and control of that financial institution by means of false
and fraudulent pretenses, representations, and promises.
MANNER AND MEANS
It was part of the scheme that:

11. In or about June 2017, defendant THOMAS P. CRONIN deposited and
caused to be deposited approximately $1,000 into an account numbered xxxxxx1317 at National
Westminster Bank.

12. In or about July 2017, defendant THOMAS P. CRONIN communicated by
email with a co-schemer known to the grand jury, giving the co-schemer information on how to
deposit funds into the account numbered xxxxxx1317 at National Westminster Bank.

13. On or about September 14, 2017, defendant THOMAS P. CRONIN
communicated by email with the co-schemer known to the grand jury, providing the co-schemer
with wire transfer information for two bank accounts that defendant CRONIN controlled at Pioneer
- Savings Bank, nos. XXxxxx1590 and xxxxxx1822,

14, Onor about the early morning of September 15, 2017, defendant THOMAS
P. CRONIN communicated with the co-schemer known to the grand jury, directing the co-schemer

to let him (defendant CRONIN) know when the co-schemer was sending the wires.

3
Case 5:20-cr-00370-JDW Document1 Filed 10/21/20 Page 4 of 10

| 15. On or about September 15, 2017, a spoofed email that purported to be from
Company 1 was sent to Tompkins VIST Bank, directing that Tompkins VIST Bank wire transfer
_ approximately $145,115 from the account of Company 1, no. xxxxxx8523, to a bank account at
Pioneer Savings Bank, no. xxxxx1590, controlled by the defendant, THOMAS P. CRONIN.

16. Also on or about September 15, 2017, defendant THOMAS P. CRONIN
received approximately $145,115 in a bank account that he controlled at Pioneer Savings Bank, no.
XXXxxx1590.

17. Also on or about September 15, 2017, defendant THOMAS P. CRONIN
transferred approximately $145,115 from bank account no, xxxxxx1590 at Pioneer Savings Bank, to
another bank account that defendant CRONIN controlled at Pioneer Savings Bank, no.

XXXXXX 1822.

18. On or about September 19, 2017, defendant THOMAS P. CRONIN wire
transferred approximately $100,000 from bank account no. xxxxxx1822 at Pioneer Savings Bank, to
an account numbered xxxxxx1317 at National Westminster Bank.

19. On or about September 20, 2017, defendant THOMAS P. CRONIN was told
by Pioneer Savings Bank that the funds he had received via wire transfer from Tompkins VIST

Bank were the proceeds of a fraud. |

20. Also on or about September 20, 2017, defendant THOMAS P. CRONIN
communicated by email with the co-schemer known to the grand jury, telling the co-schemer, “we
just heard from the bank security officer. They have taken the money from the account. Your wire
was claimed fraudulent and the sending back [sic] is referring you and your organization to the feds
for wire fraud. Your client on the other side is turning states evidence. You still owe me the $37,650

payable immediately.”
Case 5:20-cr-00370-JDW Document1 Filed 10/21/20 Page 5 of 10

21, On or about September 26, 2017, defendant THOMAS P. CRONIN sent an
email to National Westminster Bank, attaching a letter concerning the $100,000 wire transfer that
defendant CRONIN had made on September 19, 2017. In his letter, defendant CRONIN stated
falsely that the wired money was “clean and clear from all criminal related sources of intentions”
and asked that National Westminster Bank unfreeze the funds from account no. xxxxxx1317 at
National Westminster Bank.

EXECUTION OF THE SCHEME

22. On or about September 15, 2017, in the Eastern District of Pennsylvania and

elsewhere, defendant

THOMAS P. CRONIN

knowingly executed and attempted to executed the above-described scheme to defraud, and aided
and abetted its execution, by sending and causing to be sent to Tompkins VIST Bank, an email
purporting to be from Company 1, directing Tompkins VIST Bank to wire transfer $145,115 from
Company 1’s Tompkins VIST Bank account no. XXXXXX8523, to Pioneer Savings Bank account no.
XxxXxxx1590, an account controlled by the defendant, THOMAS P. CRONIN.

In violation of Title 18, United States Code, Section 1344.
Case 5:20-cr-00370-JDW Document1 Filed 10/21/20 Page 6 of 10

COUNT TWO
(Wire Fraud)

THE GRAND JURY CHARGES FURTHER THAT:

1. Paragraphs 1 through 9 of Count One are incorporated here.
THE SCHEME
2. Beginning on a date unknown to the grand jury, but no later than in or

about June 2017, and continuing until at least in or about December 2017, exact dates being
unknown to the grand jury, defendant

THOMAS P. CRONIN

devised and intended to devise a scheme to defraud Pioneer Savings Bank, and to obtain money
and property by means of false and fraudulent pretenses, representations and promises.
MANNER AND MEANS
3. It was part of the scheme that defendant THOMAS P. CRONIN took the
actions described in Paragraphs 11 through 21 of Count One.
4, On or about September 15, 2017, in the Eastern District of Pennsylvania and’
elsewhere, defendant

THOMAS P. CRONIN

for the purpose of executing the scheme, and attempting to do so, and aiding and abetting its
execution, caused to be transmitted by means of wire communication in interstate commerce, a wire
transfer of approximately $145,1 15 from Tompkins VIST Bank account no. xxxxxx8523, in
Wyomissing PA, to Pioneer Savings Bank account no. xxxxxx1590, in Albany NY.

In violation of Title 18, United States Code, Section 1343.
Case 5:20-cr-00370-JDW Document1 Filed 10/21/20 Page 7 of 10

COUNT THREE
(Obstruction of Justice)
THE GRAND JURY CHARGES FURTHER THAT:
| On or about December 7, 2017, in the Eastern District of Pennsylvania, defendant

THOMAS P. CRONIN

corruptly attempted to obstruct, influence and impede a federal official proceeding, that was
pending or would foreseeably be instituted, by emailing to an investigator in the Eastern District
of Pennsylvania, a copy of a letter purporting to warn National Westminster Bank of a problem
in connection with the defendant’s $100,000 wire transfer, which letter defendant CRONIN
falsely represented to the investigator that he had sent to National Westminister Bank, when as
defendant well knew, he had not sent that letter to National Westminster Bank, but had instead
sent that bank a different letter which, far from warning the bank about a problem with his
$100,000 wire transfer, falsely represented that the $100,000 wire transfer was of clean funds.

In violation of Title 18, United States Code, Section 1512(c)(2).
Case 5:20-cr-00370-JDW Document1 Filed 10/21/20 Page 8 of 10

NOTICE OF FORFEITURE
THE GRAND JURY FURTHER CHARGES THAT:
As a result of the violations of Title 18, United States Code, Sections 1343 and
1344 set forth in this Indictment, defendant |

- THOMAS P. CRONIN

shall forfeit to the United States all property, real or personal, involved in the commission of the
offenses and all property traceable to such property.

1. The property to be forfeited includes, but is not limited to, a forfeiture money
judgment in the amount of the proceeds of the violations alleged in Counts 1 and 2 of this
indictment.

2. If any of the property subject to forfeiture, as a result of any act or omission of
the defendant:

a. cannot be located upon the exercise of the due diligence;

b. has been transferred to or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in valued; or

e. has been commingled with other property which cannot be subdivided without

difficulty,

it is the intent of the United States, pursuant to Title 18, United States Code, Section 982(b),
incorporating Title 21, United States Code, Section 85 3(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.
Case 5:20-cr-00370-JDW Document1 Filed 10/21/20 Page 9 of 10

All pursuant to Title 18, United States Code, Section 982.

A TRUE BILL:

 

a debbie Lk

WILLIAM M. McSWAIN
UNITED STATES ATTORNEY
Case 5:20-cr-00370-JDW Document1 Filed 10/21/20 Page 10 of 10

 

UNITED STATES DISTRICT COURT

Eastern District of Pennsylvania

Criminal Division

 

THE UNITED STATES OF AMERICA

vs.

THOMAS P. CRONIN

 

INDICTMENT

18 U.S.C. § 1344 (bank fraud — 1 count)
18 U.S.C. § 1343 (wire fraud — 1 count)
18 U.S.C. § 1512(c)(2) (obstruction of justice — 1 count)

 

 

 

Filed in open court this day,
Of A.D. 20

 

 

 

Clerk

 

Bail, $

 
